Citation Nr: 0943198	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2009, the 
appellant presented testimony before the undersigned Acting 
Veterans Law Judge (VLJ).  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.

The RO characterized the issue as one involving service 
connection.  It found that new and material evidence had been 
submitted to reopen the appellant's claim.  Regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial).  Thus, this issue on appeal has 
been recharacterized as shown on the title page.

At the May 2009 hearing, the Veteran asserted a claim seeking 
a higher rating for her left knee disability.  This issue is 
referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

As a result of the Board's reopening of the claim, the issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied service 
connection for right knee disability and notified the Veteran 
of the determination and of her appellate rights but she did 
not appeal the determination and the decision became final.

2.  The evidence received since the June 2002 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the Veteran's right knee claim.


CONCLUSIONS OF LAW

1.  The June 2002 RO's decision denying entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's right knee 
claim and remands it for further development.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Because the Veteran did not submit a Notice of Disagreement 
(NOD) to the June 2002 rating decision denying service 
connection for right knee disability, that determination 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302 (2002).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A June 2002 rating decision denied the appellant's claim that 
sought entitlement to service connection for a right knee 
disability.  The basis for the denial was, in part, that the 
current medical treatment records failed to show treatment 
for a right knee disability.  The RO also noted that there 
was no evidence suggesting that the claimed disorder began in 
or was caused by service or was secondary to a service-
connected disability.  The appellant was notified of that 
decision but she did not perfect a timely appeal; hence, it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

When the RO denied service connection, it based its decision 
on the appellant's service medical records, the available 
post-service VA medical treatment records, and the 
appellant's application for benefits.  Since then, the 
appellant has submitted written statements from herself, she 
has provided testimony before the Board, and she has 
proffered private and VA medical treatment records.  Of note, 
the appellant has provided written statements along with 
testimony that contends that the right knee disability began 
in service or, alternatively, is secondary to her now 
service-connected left knee disability.  She has also 
provided a private medical record that suggest that both of 
the appellant's knees were injured in service.  

This evidence is new.  It was not of record prior to June 
2002.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the appellant has some type of right knee 
disability that may possibly be related to the appellant's 
military service.  Moreover, the written and spoken 
statements proffered by the appellant intimate that her right 
knee disorder may be secondary to her service-connected left 
knee disability.  All of this evidence is not cumulative and 
has not been previously seen and reviewed by the VA.  Hence, 
it is the conclusion of the Board that this evidence is 
material because it does relate to a previously unestablished 
fact necessary to substantiate the claim.  Accordingly, the 
Board concludes that the appellant has submitted evidence 
that is new and material, and the issue involving service 
connection for a right knee disability is reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for a right knee 
disability; to this extent, the appeal is granted. 


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for a right knee disability, on a direct basis, and as 
secondary to the appellant's service-connected left knee 
disorder, VA has a duty to develop the appellant's claims 
prior to the issuance of a decision on the merits of the 
claim.  A review of the claims folder indicates that the RO 
has not obtained a definitive diagnosis as to whether the 
claimed and purported disorder began in service or was the 
result of an inservice injury.  Hence, the claim will be 
remanded for the purpose of obtaining examination of the 
appellant for the purpose of obtaining an etiological opinion 
on the right knee disability with the examiner having the 
benefit of being able to review all of the appellant's 
medical records in connection with the examination.

The case is REMANDED to the RO/AMC for the following 
development:

1.  The RO should contact the appellant 
and ask that she furnish signed 
authorizations for release to the VA of 
the private medical records under the 
jurisdiction of the Grossinger Neuropain 
Specialists.  Copies of the medical 
records should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for these 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2009).

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any right knee disability found to 
be present.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  

The examiner should opine as to whether 
it is at least as likely as not that 
the Veteran's right knee disability had 
its onset during service.  The examiner 
should also comment as to whether it is 
at least as likely as not that the 
Veteran's right knee disability was 
caused or aggravated by her service-
connected left knee disability.  In 
doing so, the examiner must acknowledge 
and discuss the statement provided by 
Dr. B. H. Grossinger, dated June 25, 
2008, and the VA examination 
accomplished in March 2007 as well as 
the Veteran's report of a continuity of 
right knee problems since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

Thereafter, the RO should readjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


